DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 5-8, filed 6/10/2022, with respect to claims 11, 15, 19-20, and 24 have been fully considered and are persuasive.  The rejection of claims 11, 15, 19-20, and 24 has been withdrawn. 
Allowable Subject Matter
Claims 11, 15, 19-20, and 24 allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 11 is currently believed to be in condition for allowance. While the prior art of record, Limpaecher in particular, discloses a similar non-contact power transmission device comprising a primary circuit and a secondary circuit, as well as various primary and secondary windings and respective switching elements, the prior art of record fails to teach or appropriately suggest the recently amended structural requirements including a direct connection between: the first primary switching element and the first primary winding; the second primary switching element and the second primary winding; the primary common capacitor between the first primary winding and the second primary winding; the second secondary switching element and the second secondary winding; the secondary common capacitor between the first secondary winding and the second secondary winding. Said limitations, when taken into consideration with the claim language in its entirety appears to be directed towards a non-obvious improvement over the prior art of record. For these reasons, inter alia, independent claim 11 and the subsequent claims are believed to be in condition for allowance. Claim 11, deemed to be the representative claim, is presented below.
Claim 11:    A non-contact power transmission device comprising:      a primary circuit for supplying power; and      a secondary circuit for supplying power supplied from the primary circuit to an application, the primary circuit and the secondary circuit being coupled via a transformer, the application being a load or a power supply device, wherein      a primary winding on the primary circuit side of the transformer is divided, and a primary switching element for current control is provided to each of the divided primary windings,      a secondary winding on the secondary circuit side of the transformer is divided, and a secondary switching element for current control is provided to each of the divided secondary windings,      in the primary circuit, the primary winding comprises:           a first primary winding and a second primary winding connected in series via a primary common capacitor;           a first primary switching element and a first primary capacitor are connected in parallel to the first primary winding, the first primary switching element being directly connected to the first primary winding at a first connection point; and                a second primary switching element and a second primary capacitor are connected in parallel to the second primary winding, the second primary switching element being directly connected to the second primary winding at a second connection point, and the primary common capacitor being directly connected between the first primary -2-Application No. 16/647,096 winding and the second primary winding at the first connection point and the second connection point;      in the secondary circuit, the secondary winding comprises:           a first secondary winding and a second secondary winding connected in series via a secondary common capacitor;           a first secondary switching element and a first secondary capacitor are connected in parallel to the first secondary winding, the first secondary switching element being directly connected to the first secondary winding at a third connection point; and           a second secondary switching element and a second secondary capacitor are connected in parallel to the second secondary winding, the second secondary switching element being directly connected to the second secondary winding at a fourth connection point, and the secondary common capacitor being directly connected between the first secondary winding and the second secondary winding at the third connection point and the fourth connection point;      a design of a coupling ratio of at least one of the first primary winding, the second primary winding, the first secondary winding, and the second secondary winding is changeable,      through switching control over the primary switching element and the secondary switching element, power is transmitted between the primary circuit and the secondary circuit, and      a power storage unit and the application are connectable through the primary circuit and the secondary circuit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705. The examiner can normally be reached 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH N INGE/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836